DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the claim amendments and remarks filed on 04/19/2022.  
The examiner withdraws the previous objections and rejections in view of the Applicant’s amendments and remarks. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 1-20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record. 
Meanwhile, the closest prior art made of record Nurvitadhi does not disclose, teach, suggest, motivate, or render obvious to try, the combination of the following steps/features: 
using one or more masks to identify a position of each of the data elements having a zero value and a position of each of the data elements having non-zero values in the one or more data chunks COMBINED WITH processing the data elements based on the one or more masks identifying the position of the data elements having zero values and the position of the data elements having non-zero values COMBINED WITH removing each of the data elements with zero value in the one or more data chunks, wherein the removal of each of the data elements with zero value is based on the position of the data element identified by the one or more masks COMBINED WITH compressing the one or more data chunks identifying data elements with non-zero values.

These features in conjunction with all other limitations of the independent and dependent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification and further limiting to the independent claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
---Dependent Claims 15-17 should depend upon claim 14---
---Dependent Claims 19 and 20 should depend upon claim 18---
Authorization for this examiner’s amendment was given in a telephone discussion with Ariel Bentolila on April 25, 2022.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Molony, WO 2008110633, discloses a solution provided creates a map of a data structure to be compressed, the map representing the locations of non-trivial data values in the structure (e.g. non-zero values) and deleting the trivial data values from the structure to provide a compressed structure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        April 26, 2022